I concur in the judgment and opinion of the principal opinion holding that the trial court improperly dismissed appellant's action. I agree that it does not appear beyond doubt that appellant could prove no set of facts which would entitle him to relief. York, 60 Ohio St.3d at 144, 573 N.E.2d at 1064;O'Brien, supra, 42 Ohio St.2d at 245, 71 O.O.2d at 224,327 N.E.2d at 754.
I write separately to address the issue of legislative intent. H.B. No. 436, which includes the language "To amend [Ohio's Lemon Law] to specifically include leased motor vehicles," was introduced but has not been enacted. The bill has been assigned to the House Commerce and Labor Committee, but that committee has not officially acted upon it. See Baldwin's Ohio Legislative Service (July 1, 1994) 3-10. Thus, H.B. No. 436 represents only the intent of its four sponsors and not the intent of the General Assembly. However, even if H.B. No. 436 was relevant to our statutory interpretation, I would not use that act or the specific inclusion of lessees in the amendment to indicate that the General Assembly intended the original act to exclude lessees. As a matter of statutory interpretation, an amendment should not be construed to change the original enactment further than expressly declared. 1A Sutherland, Statutory Construction (1985, Supp. 1993) 266, Section 22.30, citing, inter alia, State ex rel. Durr v. Spiegel (1914),91 Ohio St. 13, 109 N.E. 523. To determine whether an amendment merely interprets a provision in an original act, i.e., by making it more detailed and specific, we must look to the circumstances surrounding the amendment. Sutherland, supra. The time and circumstances of the amendment may indicate that the legislation intended merely to interpret the original act. Id. at 266-267. If the amendment follows soon after controversies as to the interpretation of the original act, we may logically regard the amendment as a legislative interpretation of the original act.Id. at 276, Section 22.31. In 1991, one court *Page 783 
held that R.C. 1345.71 et seq. applies to leased vehicles.Potente v. Peugeot Motors of Am., Inc. (C.P.1991), 62 Ohio Misc.2d 335,337, 598 N.E.2d 907, 908. In 1992, a different common pleas court held that R.C. 1345.71 et seq. does not provide relief for motor vehicle lessees. Johnson v. ChryslerCorp. (1992), 62 Ohio Misc.2d 389, 392, 598 N.E.2d 941, 943. H.B. No. 436 was then introduced one year later. Thus, the timing of H.B. No. 436 indicates that the intent of the amendment was to interpret and clarify the original act. In addition to the circumstances surrounding the proposed amendment, the plain language of H.B. No. 436 also indicates that the original act offered relief to lessees. H.B. No. 436's synopsis states in part: "to specifically include leased motor vehicles." The use of the word "specifically" indicates that the legislators believed that leased motor vehicles were covered by the original act, but hadn't been specifically listed. Accordingly, I concur.